On January 22, 1997, it was ordered, adjudged and decreed that for the offense of Count I - Driving or in actual physical control of a motor vehicle while under the influence of alcohol and/or drugs, a felony, the defendant is sentenced to the Montana Department of Corrections for a period of ten (10) years, with five (5) years suspended, upon the conditions hereinafter set forth. The Department may place the defendant into an appropriate community based-program,'facility,-or a State correctional institution, with the Court’s recommendation that the defendant be placed in a pre-release center. It is further ordered, adjudged and decreed that for the offehse of Count II - Driving after having been adjudged an habitual traffic offender, a misdemeanor, the defendant is sentenced to the Lewis & Clark County Jail for a period of six (6) months, with all of that time suspended upon conditions set forth in the January 22, 1997 judgment. It is further ordered, adjudged and decreed that for the offense of Count III - Driving without valid liability insurance in-effect (4th offense), a misdemeanor, the defendant is sentenced to the Lewis & Clark County Jail for a period of six (6) months, with all of that time suspended upon conditions set forth-in the January 22, 1997 judgment. The foregoing sentences shall run concurrently with each other and have conditions which are stated in the January 22, 1997 judgment. The defendant is granted twenty. (20) days’credit for time served. ■
On August 21, 1997, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court. ■
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing- the application, the defendant was advised that the Sentence Review Division has the authority notonly to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he Wished to proceed. ‘ ’ '
Rule 17 of the Rules of-the'Sentence Review-Division provides: "The sentence imposed by the District Court is presumed correct, and-the sentence will not be'reduced or increased unless it is deemed 'clearly inadequate or excessive/1.(Section ’45-18-904(3), MCA.) The Division' finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed. •'
Done in open Court this 21st day of August, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Richard Phillips and Alternate Member, Hon. Jeff Langton
The Sentence Review Board wishes to- thank Randall M. Munger for representing himself in this matter.